As filed with the Securities and Exchange Commission on August 5, 2009 Registration No. 333-159917 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3/A Amendment No.1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NovaBay Pharmaceuticals, Inc. (Exact name of Registrant as specified in its charter) California (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 68-0454536 (I.R.S. Employee Identification No.) 5980 Horton Street, Suite 550
